Citation Nr: 1755515	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-43 054	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial compensable rating for cataracts.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a lumbar spine disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a lumbar spine disability.

6.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  In August 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of this proceeding has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of (1) entitled to an initial compensable rating for cataracts, (2) entitlement to service connection for hypertension, (3) entitlement to service connection for a right knee disability, (4) entitlement to service connection for a left knee disability, and (5) entitlement to service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1974, the RO denied entitlement to service connection for a lumbar spine disability and the Veteran did not appeal this determination; evidence submitted since the December 1974 denial relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability.

2.  The Veteran has been competently and credibly diagnosed with arthritis of the lumbar spine, injured his back during active duty service, and has competently and credibly shown continuity of symptomatology.


CONCLUSIONS OF LAW

1.  The December 1974 rating decision was final; whereas new and material evidence has been submitted, the criteria to reopen the previously denied service connection claim for a lumbar spine disability have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 (2017).

2.  The criteria to establish service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the RO previously denied service connection for a lumbar spine disability in December 1974 and the Veteran did not appeal that denial; consequently, this decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103.  Whereas evidence submitted since the final decision relates to an unestablished fact necessary to substantiate the claim, the criteria to reopen the previously denied service connection claim for a lumbar spine disability have been met.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.  The Board will now address the merits of the Veteran's claim below. 
The Veteran seeks service connection for a lumbar spine disability.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been competently and credibly diagnosed with arthritis of the lumbar spine during the pendency of his claim, which satisfies the first service connection element.  See Shedden, 381 F.3d at 1167.  The record also indicates that the Veteran suffered from a back injury during active duty service, which satisfies the second service connection element.  See id.  

Notably, the Veteran's diagnosis of arthritis, which is a chronic condition specifically named in 38 C.F.R. § 3.309 (2017), allows him to potentially establish a nexus by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013).  Through his competent and credible reports, the Veteran has successfully shown continuity of symptomatology; consequently, the criteria to establish service connection for a lumbar spine disability have been met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker, 708 F.3d at 1336; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The petition to reopen the lumbar spine disability claim is granted. 

Service connection for a lumbar spine disability is granted. 



REMAND

Regarding the Veteran's claimed knee disabilities, his most recent VA examiner opined that they were less likely than not related to the back disability because the back disability was not service connected.  See VA Examination, 61 (Dec. 24, 2012).  In light of the fact that the claimed lumbar spine disability is now service-connected, a new opinion is needed to appropriately determine whether the disabilities were caused or aggravated by his lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's cataracts, he has testified that this condition has worsened since his last VA examination.  See Hearing Transcript, 3 (Aug. 10, 2017).  As the Veteran's condition appears to have worsened, the claim must be remanded for a more contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the Veteran's hypertension disability, his most recent VA examiner failed to provide an adequate opinion due to uncertainty about which disability was first diagnosed.  See VA Examination, 5 (Apr. 25, 2013).  Logically, the nature of the examiner's discussion indicates that a potential cause and effect relationship exists between diabetes and hypertension; otherwise, the chronological order of when each disability was first diagnosed would not matter.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The negative nexus provided by the examiner failed to appropriately address whether diabetes could cause or aggravate hypertension and did not contain an adequate rationale that the Board could consider and weigh against the other evidence of record.  Thus, it is inadequate to fairly adjudicate the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Once VA provides an examination, it must provide an adequate one; consequently, the claim must be remanded for additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's claimed respiratory disability, the Board observes that the Veteran has not been afforded an examination or medical opinion specific to this disability.  In light of the fact that the Veteran has been diagnosed with COPD and has competently and credibly stated that he experienced difficulty breathing since service, he should be afforded an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, in light of the fact that the Veteran has been diagnosed with hypertension and seeks service connection for this disability, an opinion should be obtained to address whether the Veteran's hypertension caused or aggravated his respiratory disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of his service connected cataracts.  The examiner should provide all necessary information for rating purposes.

3.  Forward the Veteran's claims file to an appropriate examiner for an opinion as to nature and etiology of his left and right knee disabilities.  It is left to the examiner's discretion whether to reexamine the Veteran.  The examiner should specifically identify any disabilities diagnosed during the appeal period.

For each identified disability, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by, or otherwise related to, the Veteran's active duty service.

The examiner should also opine whether it is at least as likely as not that any identified disability was caused or aggravated by the Veteran's service connected lumbar spine disability. 

A clear and complete rationale should be provided for any opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  

The examiner should opine whether it is at least as likely as not that the hypertension was caused by, or otherwise related to, the Veteran's active duty service.

The examiner should also opine whether it is at least as likely as not that the Veteran's hypertension was caused OR aggravated by his service-connected diabetes.

A clear and complete rationale should be provided for any opinions expressed.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed respiratory disability, to include COPD.  The examiner should identify any disability present.

For each identified disability, the examiner should opine whether it is at least as likely as not that the disability was caused by, or otherwise related to, the Veteran's active duty service.

The examiner should also opine whether it is at least as likely as not that the disability was caused OR aggravated by any of the Veteran's service-connected disabilities.

The examiner should also opine whether it is at least as likely as not that the disability was caused or aggravated by the Veteran's claimed hypertension. 

6.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


